Citation Nr: 1538776	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  06-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities associated with a July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  Disabilities associated with a July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass were not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor were such the result of an event not reasonably foreseeable.

2.  The Veteran gave informed consent for the July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for disabilities associated with a July 21, 1989 exploratory left thoracotomy and resection of all or part of a mediastinal mass have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Prior to the initial adjudication of the Veteran's claim in the March 2002 rating decision, the RO did not provide the Veteran with notice that satisfies the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the Veteran was not provided notice of the laws and regulations pertaining to how establish entitlement to compensation under 38 U.S.C.A. § 1151.  Despite this notice defect, the Board finds that the Veteran was not prejudiced.  In April 2006, the RO issued a statement of the case wherein it provided the Veteran with notice of the relevant provision under 38 U.S.C.A. § 1151.  Further, the Board finds that the Veteran has actual knowledge of the information and evidence necessary to substantiate her claim.  During the pendency of this appeal, including during the October 2010 Board hearing, the Veteran's assertions focused on the association of additional disability that she claims resulted from a July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass that was performed at VA medical facility, as well as informed consent to undergo that procedure.

Based on the above, the Board finds that, despite VA's failure to satisfy the notice provisions with respect to the above-captioned claim, this error is harmless as the Veteran was provided actual notice and was provided the opportunity to participate in the processing of her claim, including testifying at a hearing.  Thus, the Board finds that the purpose behind the notice requirements has been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, in the circumstances of this case, additional efforts to notify the Veteran at this point would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Again, VA's errors are not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced by proceeding on the adjudication of her claim.

With respect to VA's duty to assist, the RO obtained the Veteran's service treatment records and her identified VA and private treatment records, as well as the documentation associated with her application for benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the claim being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

During the pendency this appeal, the Veteran was provided VA examinations and medical opinions were obtain from specialists.  The VA examiners and specialists reviewed the Veteran's claims file, the relevant evidence of record, the Veteran's assertions, and/or administered thorough clinical evaluations, which allowed for fully-informed responses to the salient questions presented by the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this matter, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

In April 2001, the Veteran submitted the above-captioned claim, which was denied in March 2002.  Thereafter, the Veteran perfected an appeal to the Board.  In September 2012, the Board determined that, during the pendency of the appeal, the Veteran reasonably raised the issue of whether a December 1989 rating decision that denied service connection for a mediastinal mass contained clear and unmistakable error (CUE), but that this claim had not yet been adjudicated by the RO.  The Board found that these claims were inextricable intertwined and, thus, remanded the Veteran's above-captioned claim to the RO for contemporaneous adjudication with reasonably raised CUE claim.  In September 2014, the RO issued a rating decision wherein the Veteran's claim that the December 1989 rating decision contained CUE was denied.  The RO then issued an October 2014 supplemental statement of the case wherein the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities associated with a July 21, 1989 exploratory left thoracotomy and resection of a mediastinal mass was re-adjudicated before remitting this matter to the Board for further appellate review.  Based on the above, the Board finds that the RO substantially complied with the September 2012 remand directives and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Throughout the pendency of this appeal, the Veteran has asserted that she experiences a variety of disabilities due to a July 21, 1989 exploratory left thoracotomy and resection of all or part of a mediastinal mass that was administered by VA, as well as due to her post-operative care in a VA hospital.  The Veteran also asserts that she did not give informed consent to undergo the July 21, 1989 procedure.

Under VA laws and regulations, when a veteran incurs additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361 (2015).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (finding that the language of statute was plain and did not require showing of fault).  Since the Veteran filed her claim after that date, she must show a degree of fault, and more specifically, that the proximate cause of the claimed disabilities were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care OR was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

Generally, in determining that additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; OR, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  

With respect to informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express, given orally or in writing, or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. §§ 3.361(d)(2), 17.32.

The record includes evidence and opinions concerning the question of whether the Veteran experiences additional disability due to the July 21, 1989 procedure.  The Board need not address this aspect of the claim as it is not dispositive.  The salient issue presented by the Veteran's claim is whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in administering the July 21, 1989 surgery or as part of her post-operative care.  In establishing this, it must be shown that VA (1) failed to exercise the degree of care that would be expected of a reasonable health care provider; OR (2) the Veteran did not provided informed consent to undergo the July 21, 1989 procedure.  Alternatively, the Veteran's above-captioned claim will be granted if the additional disabilities were the result of an event not reasonably foreseeable.

As discussed above, the Veteran asserts that she did not provide informed consent to undergo the July 21, 1989 surgical procedure.  Instead, she contends that her consent was limited to undergoing a surgical procedure to obtain a tissue sample of and/or remove a lymph node for biopsy.  

Despite the Veteran's current assertions, the evidence of record includes a form titled, "Request for Administration of Anesthesia and for Performance of Operations and Other Procedures," dated on July 20, 1989.  Therein, the requested surgical procedures are listed as left exploratory thoracotomy, resection of mass, and biopsy of lymph nodes.  Under the heading, "Statement of Request," the following type-written paragraph was included:

The nature and purpose of the operation or procedure, possible alternative methods of treatment, the risks involved, and the possibility of complications have been fully explained to me.  I acknowledge that no guarantees have been made to me concerning the results of the operation or procedure.  I understand the nature of the operation or procedure to be [this paragraph is followed by this hand-written statement] exploring the left chest cavity and removing part or all of the mass and possibly lymph nodes.

In an attached document, also dated on July 20, 1989, the Veteran is described as "alert" at the time the information regarding the surgical procedures was provided to her and at the time she provided consent.  This document also indicates that the Veteran and/or Veteran's representative had the opportunity to ask questions, to indicate comprehension of the discussion, and consented to the procedure freely, without duress or coercion.  Both of the July 20, 1989 documents were signed by the Veteran, a witness, and a physician.  

Although the Veteran now asserts that she does not remember signing the consent forms and that it was, and continues to be, her understanding that her July 21, 1989 consent was limited to taking a tissue sample of, or removing, a lymph node, such assertions are contradicted by the evidence of record.  The Board finds that the consent forms specifically reflect that the Veteran was informed that she was scheduled to undergo an exploratory left thoracotomy, to include resection of all or part of the mediastinal mass, in addition to a lymph node biopsy or the removal thereof.  The Board finds that the signed and witnessed consent forms are more probative than the Veteran's current assertions.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).

With respect to informed consent, the Board will also address whether the Veteran was advised of the complications and risks associated with the July 21, 1989 surgical procedure.

Although the July 20, 1989 consent forms do not specify the associated complications or risks, it cannot be presumed that they were not discussed simply because they were not recorded in the generic consent form.  Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  With that said, however, the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  McNair v. Shinseki, 25 Vet. App. 98, 104 -05 (2011).  In other words, the presumption of regularity does not apply to generic informed consent forms, such as the one the Veteran signed on July 20, 1989, given that there is a dispute concerning what information was provided to the Veteran.  Id. 

When there is a dispute concerning what information a doctor provided to his or her patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery is more probative than the patient's lay statements that specific complications or risks were not discussed.  In so doing, the Board must weigh the Veteran's lay contentions, the signed consent form(s), and all relevant evidence in the record in the first instance.  McNair, 25 Vet. App. at 104-05; see Salis v. United States, 522 F. Supp. 989, 1000 (M.D.Pa. 1981) (noting that when there is a general consent form and contrary lay assertions, the issue becomes one of credibility for the trier of fact). 

The failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  McNair, 25 Vet. App. at 105-7.  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements.  Id. at 107; see also 38 C.F.R. § 17.32.  As noted above, VA regulations state that a minor, immaterial deviation from the requirements of 38 C.F.R. § 17.32 will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1)(ii). 

Reasonableness is a factual finding that the Board must make in the first instance.  McNair, 25 Vet. App. at 107-8; see also Roberts v. Shinseki, 23 Vet. App. 416, 423 (2010).  The Board must not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the treatment.  McNair, 25 Vet. App. at 107-8; see also Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209 (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis).  The Board will consider the consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery.  McNair, 25 Vet. App. at 107-8. 

In April 1989, the Veteran underwent a routine examination during which the mediastinal mass was detected.  The presence of this mass was confirmed via a radiological examination and a May 1989 computed tomography (CT) scan.  The CT scan revealed a large mass in the anterior mediastinum with hilar adenopathy on the left with a posterior left cardiac mass extending to the level of the diaphragm. The Veteran endorsed symptoms of increased coughing, whitish sputum, congestion, and sinus problems.  In June 1989, a needle aspirate of a lymph node was obtained.  A subsequent pathology report indicated diagnoses of inflammatory process, squamous metaplasia, columnar cell hyperplasia and slightly atypical reserve cell hyperplasia, but no malignant cells were identified.  After additional clinical testing, the Veteran was scheduled for an exploratory left thoracotomy in order to analyze the tissue of the mediastinal mass.

On July 21, 1989, the Veteran underwent a surgical procedure described as an exploratory left thoracotomy and resection of an anterior mediastinal mass.  In the resulting surgical report, the surgeon described the procedure as follows:

Exploration of the chest cavity revealed a large, malignant appearing mass in the mediastinum extending up to the subclavian artery on the left and across the midline toward the right.  The mass also laid over the aortic arch.  This mass extended down to the hilum of the lung.  The phrenic and vagus nerves were intimately involved in the mass.  There was a separate mass of similar appearance lateral and posterior to the descending thoracic aorta.  There was some neovascularity noted on the posterior lateral margin of the pericardium.  The mass was slowly resected, beginning at its inferior most level around the hilum of the lung.  The phrenic nerve was intimately involved with the mass and this region of the mass was separated from the nerve itself.  Care was taken not to transect the phrenic nerve.  The mass extended over into the right side of the mediastinum and in this region of the mass appeared to be normal thymus.  It was not clear if this mass was invading thymus or originating from thymus.  Along the inferior border over the superior margin of the hilum of the lung.  The pulmonary artery was dissected from the mass itself.  There were several large feeding vessels in this area which were ligated and then divided.  The mass extended over on the thoracic aorta at this level and this was likewise reflected.  Slowly the mass was reflected upward from the underlying structures.  The recurrent laryngeal nerve was inseparable from the mass.  It could not be preserved and was sacrificed.  The phrenic nerve was separated from the mass using Metzenbaum scissors.  Part of the mass was probably still adherent to the nerve itself.  Once the nerve itself was free, the mass was divided along the posterior margin of the phrenic nerve and this portion of the mass was then free.  This was sent for frozen section.  Frozen section evaluation was significant for an extremely vascular structure with numerous vessels and some lymphoid tissue.  A clear diagnosis could not be made based on this frozen section.  The remainder of the phrenic nerve was separated from the mass.  The dissection was carried up underneath the mass over the arch of the aorta up to the subclavian artery.  This freed the mass from the surrounding tissue.  This separate remnant of mass was then sent to pathology.  Further frozen sections again could not give a clear diagnosis.  The phrenic nerve appeared to be intact at the completion of the procedure.  Residual bleeding points were controlled with the Bovie as necessary.  Two #36 french chest tubes were placed through separate stab incisions.  Due to the questionable diagnosis, it was not felt that the second periaortic mass should be resected at this time.  Hemostasis appeared to be adequate.  The lungs were reinflated.  The incision was then closed.  #1 Dexon sutures were placed as paracostal sutures.  The divided bed of the fourth rib was reapproximated with running #1 Dexon suture.  The latissimus dorsi was reapproximated, with a running #1 Dexon Suture.  The trapezius and serratus had not been divided.  The subcutaneous tissues were closed with a running 3-U Dexon suture.  The skin was close with staples.  The chest tubes were sutured in position with #2 silk.  The skin was closed with staples. The chest tubes were placed to pieurovac suction and sterile dressing was applied.  The patient was turned back to the supine position, awakened and taken to the recovery room having tolerated the procedure well.

It was noted that the Veteran tolerated the procedure well, and she was transported to the surgical intensive care unit.  Ultimately, biopsy results showed that the mediastinal mass was a benign hemangiomyolipoma. 

Despite the pre-operative lymph node biopsy being negative for malignancy, the Veteran's doctor recommended the exploratory left thoracotomy in order to ascertain the nature of the mediastinal mass.  By extrapolation, this suggests that the doctor was of the opinion that the mass was potentially malignant.  The Board finds that the complications and risks associated with ascertaining the nature of the mediastinal mass are considered relatively minor when faced with leaving a potentially malignant mass inside the body to progress.  This is especially significant given that the pre-operative imaging of the Veteran's chest cavity revealed the presence of second mass.  After weighing the Veteran's lay contentions, the signed consent forms, and all other relevant evidence of record, the Board has determined that a reasonable person, faced with similar circumstances, would have proceeded with the July 21, 1989 surgical procedure.  

Any failure to provide information to the Veteran about a potential adverse effect of the left exploratory thoracotomy and resection of the mediastinal mass is, thus, considered a minor, immaterial deviation from the informed consent requirements.  38 C.F.R. § 17.32; McNair, 25 Vet. App. at 107-8.  Based on the foregoing discussion, the Board concludes that informed consent was obtained from the Veteran for the July 21, 1989 surgery and that the evidence weighs against her contention that she did not provide informed consent for the exploratory left thoracotomy and resection of part or all of the mediastinal mass.

As discussed above, in order to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in performing the July 21, 1989 surgery, the evidence must show that VA did so without the Veteran's informed consent, OR that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The Board has already determined that the Veteran provided informed consent to undergo the July 21, 1989 exploratory left thoracotomy, resection of the mediastinal mass, and lymph node biopsy/removal.  The Board will now address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider in both performing the July 21, 1989 operation and in administering post-operative care.

The Veteran has not advanced any specific allegations as to how the execution of the July 21, 1989 exploratory left thoracotomy and resection of the mediastinal mass failed to meet the degree of care that would be expected of a reasonable health care provider.  However, during the pendency of the appeal, the Veteran made vague assertions as to experiencing significant blood loss, going into shock, and experiencing strokes, among other symptoms, during the procedure.  With respect to her post-operative care, the Veteran described experiencing a surgical wound infection, in addition to post-operative pain and discomfort.  Moreover, the Veteran vaguely complained about the condition of her hospital room, namely the temperature. 

In March 2006, the Veteran underwent a VA examination in order to obtain an opinion concerning the degree of care with which VA performed the July 21, 1989 surgery.  After reviewing the relevant evidence of record and the Veteran's assertions, the VA examiner opined as follows:

[T]he fact that the [Veteran] had compromiseable [sic] recurrent laryngeal nerve was probably unavoidable.  I specifically told the [Veteran] and her husband that I thought the surgeon at the original operation had done a very good job, especially in light of the fact that she does not have any clinical significant recurrence of her hemangioma.  I also told them than I did not think that the surgeon was negligent.

The March 2006 VA examination was also asked to provide an opinion as to whether the Veteran's post-operative treatment failed to meet the degree of care that would be expect of a reasonably healthcare provider.  The examiner opined as follows:

At this point in time I do not think there is enough evidence in the medical record to discern whether there was negligence at the time of operation, or why there was breakdown of the wound.  Sometimes this happens even under the best of circumstances.  However, breakdown of the wound in the early post-operative period is certainly reasonable related to the operation.  Again, however, it is not necessarily evidence of negligence.

In November 2011, the Board requested a medical opinion from a specialist as to whether VA failed to meet the degree of care that would be expect of a reasonably healthcare provider, both with respect to performing the July 21, 1989 surgery and the Veteran's post-operative care.  In relevant part, the specialist provided the following opinions:

It is reasonable to assume that manipulation of the phrenic nerve during the July [21], 1989 surgical procedure damaged the phrenic nerve.  This can happen despite the utmost care of the surgeons to avoid such injury.

...

In summary, the [Veteran] had a benign mass resected from her anterior-lateral mediastinum through a left lateral thoracotomy approach.  One can argue that a biopsy of this mass would have been sufficient to establish its benign nature and thereby avoid injury to the left recurrent laryngeal nerve and left phrenic nerve.

The evidence of record was otherwise negative for opinions addressing whether VA met the degree of care that would be expected of a reasonable healthcare provider in providing the July 21, 1989 operation and in providing post-operative care.  The various opinions submitted by the Veteran in support of her above-captioned claim were limited to assessing whether additional disability was etiologically related to the July 21, 1989 exploratory left thoracotomy and resection of the mediastinal mass.  Merely showing that the Veteran has additional disabilities due to the July 21, 1989 operation does not address whether that operation or her post-operative treatment failed to meet the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(c)(1).

There was no probative evidence of record demonstrating that the execution of the July 21, 1989 operation and/or the Veteran's post-operative care failed to meet the degree of care that would be expect of a reasonably healthcare provider.  The only competent and probative opinions of record with respect to this issue were negative to the Veteran's claim.

In making this decision, the November 2011 specialist stated that it could be argued that the surgeon could have limited the July 21, 1989 procedure to taking a biopsy instead of resecting all or most of the mass.  To do so would have avoided injuring the Veteran's left recurrent laryngeal nerve and left phrenic nerve.  However, as demonstrated by the operation report, the surgeon obtained two samples from different aspects of the mass, which were then frozen and sent to pathology to be analyzed.  Both samples were inconclusive.  Due to the unclear pathology of the mass, the surgeon decided against resecting the second mass.  Thus, it appears that the surgeon attempt to verify if the mass was malignant during the procedure, but, because it the mass appeared malignant and the pathology results were inconclusive, the surgeon opted for resecting of all or most of the mass.  Regardless, this aspect of the November 2011 specialist's opinion did conclude that the surgeon's decision to resect all or most of the mass failed to meet the degree of care that would be expected of a reasonable health care provider.  Indeed, the specialist had already opined that damage of the phrenic nerve could occur despite the utmost care to avoid injuring it.  Thus, this opinion is not favorable to the Veteran's claim.

To the extent that the Veteran asserts that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the July 21, 1989 operation or her post-operative care; that VA performed such operation without the Veteran's informed consent; or (as will be discussed below) that there was an event that was not reasonably foreseeable, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  These determinations are too complex for a layperson to proffer a competent opinion.  See VAOGCPREC 05-01 (finding that determinations as to whether a physician's diagnosis, treatment, or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and, therefore, must be shown by medical evidence).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's assertions do not constitute competent evidence in this case.  

Consequently, the Board finds that the evidence does not establish that either the July 21, 1989 exploratory left thoracotomy and resection of the mediastinal mass or her post-operative care failed to meet failed to meet the degree of care that would be expected of a reasonable health care provider.  As such, the Board finds no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the July 21, 1989 operation or the Veteran's post-operative care.

With respect to whether the Veteran's claimed additional disabilities were the result of an event that was not reasonably foreseeable, the Board must address whether the complications and risks of the July 21, 1989 exploratory left thoracotomy were those that a reasonable health care provider would have disclosed in connection with the informed consent procedure.  38 C.F.R. §§ 3.361(d)(2), 17.32.  Preliminarily, the Board observes that the Veteran's claimed disabilities are muscular, neurological, pulmonary, and respiratory in nature, among others.  She asserts that these disabilities resulted from the surgical incision, injury to and/or sacrifice of various nerves, injury to her lungs, injury to blood vessels, and/or her post-operative surgical wound infection.

As discussed above, the true nature of the mediastinal mass was not known prior to the July 21, 1989 operation.  The surgery was specifically undertaken to ascertain whether the mass was (or masses were) malignant or benign.  It is reasonable to assume that the doctor explained to the Veteran what an exploratory thoracotomy entailed, including the risks and complications associated with the surgical incision, with resecting all or part of the mass, and with the post-operative course.  With respect to the surgical incision, given the size and location of this incision, it is reasonable to assume that the doctor discussed with the Veteran the possibility of pain, discomfort, respiratory issues, as well as the possibility of post-operative wound infection.  Further, given that the thoracotomy was "exploratory," it is reasonable to assume that the doctor discussed with the Veteran the uncertainty of what would/could be discovered during the operation.  However, given the anatomical location of the mass, the symptoms the Veteran was experiencing prior to the surgery, and the CT scan findings, including the size of the mass, it is reasonable to conclude that the doctor discussed the possibility of nerve and/or vascular involvement, in addition to involvement of her lung or lungs.  Further, given that it was possible that the mass was malignant, it is reasonable to assume that the doctor discussed with the Veteran the possibility of removing most or all of the mass, which would necessitate resecting the mass.  The need to undertake the resection was clearly discussed during the informed consent procedures.  Indeed, the July 20, 1989 informed consent form specifically lists resection of all or part of the mass as one of aspects of the operation the Veteran was consenting to undergo.  For these reasons, the Board finds that the disabilities claimed by the Veteran to be a result of the July 21, 1989 exploratory left thoracotomy and resection of the mediastinal mass were not the result of an event that was not reasonably foreseeable.  This is so because the Board finds that the claimed disabilities are those that a reasonable health care provider would have disclosed in connection with the informed consent procedures.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for residual of a July 21, 1989 surgical procedure to remove a mediastinal mass is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


